Case 3:20-cr-00086-TJC-JBT Document 351 Filed 07/06/21 Page 1 of 2 PageID 2314




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                                  Case No. 3:20-cr-86-MMH-JBT

JORGE PEREZ
RICARDO PEREZ

[OWNER OF RECORD: EMPOWER INVESTMENT GROUP, a Florida
Limited Liability Company]

        GOVERNMENT'S RENEWAL NOTICE OF LIS PENDENS 1

       NOTICE IS HEREBY GIVEN that on October 7, 2020, the United States of

America filed a Superseding Indictment in the United States District Court, Middle

District of Florida, Jacksonville Division, between the parties named in the above

referenced action. This action remains pending.

       The United States of America is seeking to forfeit the real property located at

13820 SW 142 Avenue, Miami, Miami-Dade County, Florida 33186, including all

improvements thereon and appurtenances thereto, being the same premises conveyed

to Empower Investment Group LLC, a Florida Limited Liability Company, on

September 15, 2016, by virtue of that Warranty Deed recorded on September 22,

2016 in the public records of Miami-Dade County, Florida, CFN 20160553580,

Book 30240, 886, the legal description for which is as follows:




1
 This notice renews the Government’s Notice of Lis Pendens (Doc. 126) recorded in the Official
Records of Miami-Dade County, Florida on July 13, 2020, BK 32004, Page 3897.
Case 3:20-cr-00086-TJC-JBT Document 351 Filed 07/06/21 Page 2 of 2 PageID 2315




             Condominium Unit No. 13820, of Tamiair Park
             Condominium No. 1, a Condominium, according
             to the Declaration of Condominium thereof, as
             recorded in Official Records Book 11140, Page 905,
             of the Public Records of Miami-Dade County, Florida,
             together with an undivided interest in the common
             elements appurtenant thereto.

      The United States seeks forfeiture of the above referenced real property,

pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), 18 U.S.C. § 982(a)(7) and

18 U.S.C. § 982(a)(1).

      Further information concerning this action may be obtained from the records

of the Clerk of Court for the United States District Court, Middle District of Florida,

U.S. Federal Courthouse, 300 N. Hogan Street, Jacksonville, Florida 32202-4270.

      Dated: July 6, 2021.

                                        Respectfully submitted,

                                        KARIN HOPPMANN
                                        Acting United States Attorney

                                 By:    s/ Mai Tran
                                        MAI TRAN
                                        Assistant United States Attorney
                                        Florida Bar No. 100982
                                        300 North Hogan Street, Suite 700
                                        Jacksonville, Florida 32202-4270
                                        Telephone: (904) 301-6300
                                        Facsimile: (904) 301-6310
                                        E-mail: mai.tran2@usdoj.gov




                                       2
